Mr. Justice F. A. Smith delivered the opinion of the court. In this case a capias ad respondendum was issued for the arrest of appellees, defendants. On their motion the court entered an order quashing the writ and discharging the bail of defendants. Appellant prosecutes this appeal from that order, and from orders overruling its motion for leave to file an amended affidavit for capias and its motion for the imposition of terms in connection with the order quashing the capias. The orders appealed from are not final. Appeals lie from final orders, judgments and decrees only, except in cases specially provided for by statute. The record discloses no final judgment in the case. The motion of appellees to dismiss the appeal is sustained. Fitzsimmons v. Giddings, 89 Ill. App. 434; Farson v. Gorham, 117 Ill. 137. Appeal dismissed.